IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-30499
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILSON FEMI WEALTH, also known
as Vincent Adewale Ola, also
known as Vincent Osu Olagunju,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. CR-91-60010-01
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Wilson Femi Wealth has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967),

and we have independently reviewed the brief and record and found

no nonfrivolous issue.   Accordingly, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.